Citation Nr: 0306786	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder, due 
to mercury exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from June 1946 to May 
1948.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York for additional development.  Following the 
successful completion of the requested development, as 
detailed below, the case was returned to the Board and is now 
ready for appellate review.

In May 2001, the veteran appeared before the undersigned at a 
travel Board hearing that was conducted at the RO.  The 
transcript of that hearing has been associated with the 
claims file.  

With respect to the issue of entitlement to service 
connection for a dental disorder, due to mercury exposure, it 
is considered herein based upon the RO's denial of service 
connection for this disability for compensation purposes.  It 
is noted, however, that in January 1949, the RO had 
determined that service connection was warranted for a dental 
disability for dental treatment purposes, as to specific 
teeth set out in that decision.  It does not appear that the 
veteran is seeking service connection for dental disability 
for treatment purposes for any other teeth, but if he does 
desire this benefit he should so inform the RO which should 
respond appropriately to any clarification provided by the 
veteran.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate that claim.

2.  The veteran's claimed dental disability for compensation 
purposes is periodontitis resulting in loss of teeth.  The 
veteran's current dental disorder has not been shown by the 
competent evidence to be related to service by way of 
incurrence or aggravation, including as the result of 
exposure to mercury during service or otherwise.  


CONCLUSIONS OF LAW

1.  A dental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).

2.  Service connection for periodontitis for compensation 
purposes lacks legal merit.  38 C.F.R. § 3.381(a) (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a dental disorder.  He states that he worked on submarines 
during his service in the Navy, and that one of his principal 
duties was to work with the gyroscope compass.  He alleges 
that in that capacity, he was required to handle and work in 
mercury, and that because of that constant exposure, he has 
had persistent problems with his teeth and gums.  He also has 
alleged that exposure to battery acid and hydrogen fumes in 
service contributed to the cause of his dental disorder.  He 
avers that service connection should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claims.

Veterans Claims Assistance Act 

As noted in the September 2001 Board remand and a September 
2001 letter to the veteran from the RO, there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue considered herein has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in March 1998, the veteran clearly 
identified the disability in question, the basis for his 
claim, and the benefits sought.  The claim appears 
substantially complete on its face.  

The former-well grounded claim requirement

The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. 174 (2000), in which the Court held that VA could not 
assist in the development of a claim that was not well 
grounded.

The RO initially denied the veteran's claim on the basis that 
it was not well grounded.  More recently, however, the RO 
issued a supplemental statement of the case in December 2002, 
that denied the veteran's claim not on the basis of whether 
it was well grounded, but under the current standard of 
review.  The current standard of review requires that after 
the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Given that the RO has recently adjudicated the issue listed 
above based on the substantive merits of the claim, the Board 
finds that it can consider the substance of the veteran's 
appeal under the current standard of review without prejudice 
to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1998 rating decision, the May 1999 statement of the 
case, the September 2001 Board remand, and the December 2002 
supplemental statement of the case.  In those decisions, the 
veteran was advised that there was no competent medical 
evidence that related the current existence of a dental 
disorder that could be related by medical evidence to 
service, including the veteran's alleged exposure to mercury 
in service.  He was invited to submit medical evidence that 
would relate the claimed disability to service.  

The September 2001 letter from the RO and the December 2002 
supplemental statement of the case specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In those statements the veteran was advised what evidence he 
should submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's treatment records as they were 
identified by the veteran.  The veteran was asked on several 
occasions to submit the names of any private or VA medical 
providers who had treated him for the claimed disorder, along 
with completed authorizations, so that the RO could obtain 
any records identified.  The veteran responded to these 
requests, and the available evidence was obtained.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Finally, the Board notes that the veteran was afforded a 
pertinent VA examination in September 2002 for the purpose of 
determining whether there is a current dental disorder that 
is related to service, or the alleged exposure to mercury in 
service.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury, to include 
aggravation thereby, shall be service connected.  38 C.F.R. § 
3.310(a) (2002); Allen v. Brown,  7 Vet. App. 439, 448 
(1995).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2002).

Analysis

The veteran argues that he has a dental disorder that was 
incurred as a result of repeated exposure to mercury, battery 
acid, and hydrogen fumes aboard a submarine during his period 
of service.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service, including 
exposure to mercury in service.  Applying the Hickson 
analysis, there is evidence of a current disability in the 
form of the veteran's loss of his teeth.  Hickson element (1) 
has therefore been satisfied.

With respect to Hickson element (2), the veteran is deemed 
competent to claim that he was exposed to mercury while 
performing his duties aboard a submarine during his service 
in the Navy from 1946 to 1948.  Consequently, it is conceded 
that the veteran was exposed to mercury during service.  

With respect to Hickson element (3), the veteran himself has 
theorized that his dental disorder is directly the result of 
his alleged exposure to mercury and other toxic fumes while 
working on submarines during his naval service.  Although the 
veteran earnestly believes this to be true, even an educated 
guess requires some evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
38 U.S.C.A. § 5107(a).  More specifically, with respect to 
any medical conjectures that could be made on his part, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The Board has also considered the newspaper articles, 
magazine articles, and the medical literature on the subject 
of mercury toxicity that the veteran has offered in support 
of his claim.  However, the Board finds it of little weight 
in the evaluation of the current claim.  First, it was 
offered without medical comment, and further, the available 
information is found by the Board to be too vague and 
consequently does not allow the Board to draw any conclusion 
from the information contained therein without violating the 
restrictions against such medical inferences.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Sacks v. West, 11 Vet. 
App. 314 (1998).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997).

To establish service connection, medical text evidence must 
"not simply provide speculative generic statements not 
relevant to the veteran's claim".  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Instead, the evidence, "standing 
alone", must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition).  
Such is not present here.  The application of the treatise 
evidence to the veteran's case is not based upon objective 
facts, but upon the unsubstantiated lay medical opinions of 
the veteran.  As noted above, the veteran, as a layman, is 
incompetent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered a statement by a private physician, Dr. E.N.B., 
D.D.M. dated in April 2001.  In that statement, Dr. E.N.B. 
noted that the veteran had lost all of his teeth, and that 
the veteran had indicated to her that he had lost his upper 
teeth shortly after returning from his years in the service.  
Dr. E.N.B. opined that "there is a possibility that [the 
veteran's] loss of teeth could be caused by his exposure to 
mercury while in the service."  Dr. E.N.B. noted, however, 
that she was not an expert in that field and that it was just 
her opinion.  

The Board does not find the opinion of Dr. E.N.B as to the 
etiology of the veteran's dental disorder to be even remotely 
persuasive.  The examiner noted simply that in her opinion it 
was a possibility.  We find this opinion to be speculation at 
best.  In Bloom v. West, 12 Vet. App. 185 (1999), the Court 
held that a physician's opinion that the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative".  The Board finds 
similar language that there is a "possibility that [the 
veteran's] loss of teeth could be caused by exposure to 
mercury while in service" in the medical opinion herein 
equally speculative.  Significantly, the service medical 
records fail to disclose any treatment for mercury-related 
exposure during service.  While the veteran was competent to 
state that he had mercury exposure in service, and we can 
accept that he did incur such exposure, as a lay person he is 
not competent to provide an opinion that requires medical 
expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the 
absence of any contemporaneous medical evidence of any actual 
mercury injury in service with the actual service medical 
records and separation examination being negative, any 
opinion about a disorder caused by "exposure to mercury" 
has no factual premise and is considered to be no more than 
speculation.  

Moreover, it is clear that Dr. E.N.B.'s opinion and 
observations were based exclusively on the report of history 
from the veteran.  There is no indication that she had the 
benefit of a review of the veteran's medical records in 
general, or his service medical records in particular.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, the appellant's unsupported history lessens the 
value of the medical opinion rendered because the opinion was 
clearly based solely on that history.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a VA examiner who had 
conducted a comprehensive oral evaluation of the veteran in 
September 2002 for the express purpose of determining the 
existence and etiology of any dental disorder.  This examiner 
had the benefit of a review of the medical record contained 
in the veteran's claims file including the service medical 
records.  In this report, the VA examiner indicated that the 
veteran's claims file had been reviewed, and specifically 
recognized the veteran's claimed exposure to mercury in 
service, and the veteran's allegation that his mercury 
exposure was the cause of his loss of teeth.  The VA examiner 
further recognized the opinion of Dr. E.N.B. contained in the 
claims file.  Following a thorough examination, the VA 
examiner unequivocally concluded that the veteran's teeth 
"were almost certainly lost over the years due to 
periodontitis."  The examiner then explained that he knew of 
no direct correlation between generalized periodontitis and 
exposure to mercury vapor.  In an addendum to the examination 
report offered in December 2002, the VA examiner stated that 
he had examined the dental literature and found no 
correlation between periodontal disease and exposure to free 
standing mercury.  This VA examiner set out reasons for his 
conclusions and noted the veteran's contradictory opinion and 
the contradictory opinion of the veteran's private physician.  
The examiner specifically ruled out the possibility that the 
exposure to mercury caused his dental disorder.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's dental 
disorder is proximately due to the incurrence or aggravation 
of a disease or injury in service or the result of a service-
connected disease or injury.  C.F.R. § 3.310(a) (2002).  The 
veteran's claim must be denied on that basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his dental disorder is related to 
service, including alleged exposure to mercury or any other 
substance therein.  Based upon the foregoing analysis, the 
Board finds that a preponderance of the evidence in this case 
is against the claim for service connection for a dental 
disorder on any basis.  As to the question of according 
reasonable doubt to the veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the disorder at issue is related to service, and 
thus against the claim for service connection for a dental 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.

Finally, it is incumbent at this juncture for the Board to 
note that in a more general sense the veteran claims that he 
should be granted service connection for compensation 
purposes for a dental disorder.  Although the veteran has 
seemingly limited his claim to the theory that exposure to 
mercury and other chemicals was the cause of his dental 
disorder, it is also noted that periodontitis has been 
diagnosed as the cause of the veteran's loss of his teeth.  
It is also true that the loss of certain teeth is well 
documented in the veteran's service medical records, and 
service connection is in effect for those teeth for treatment 
purposes only.  Even if the loss of those teeth shown in the 
service medical records could be associated with the more 
current diagnosis of periodontitis, however, 38 C.F.R. § 
3.381 provides that service connection for dental disability 
due to periodontal disease can only be granted for treatment 
purposes.  Service connection for periodontitis for 
compensation purposes lacks legal merit.  38 C.F.R. § 
3.381(a) (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for a dental disorder, due 
to mercury exposure, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

